Citation Nr: 1205315	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-35 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial higher rating for hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial higher rating for degenerative disk disease, neck, evaluated as 10 percent disabling prior to December 1, 2008, and evaluated as 20 percent disabling from December 1, 2008.   

3.  Entitlement to a separate disability rating for right upper extremity radiculopathy.

4.  Entitlement to an initial compensable rating for degenerative disk disease, lower back.

5.  Entitlement to an initial higher rating for hiatal hernia with diverticulitis and gastroesophageal reflux disorder (GERD), evaluated as noncompensable prior to November 14, 2008, and evaluated as 10 percent disabling from November 14, 2008.  

6.  Entitlement to service connection for right lower abdomen disability, to include recurrent muscle strain and hernia.  

7.  Entitlement to service connection for osteoarthritis/rheumatoid arthritis of the all joints, including hands, elbows, shoulders, hips and knees.  

8.  Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with her retirement in July 2006.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2007, a statement of the case was issued in September 2008, and a substantive appeal was received in November 2008.  

By rating decision in March 2010, the RO increased the disability rating for degenerative disk disease of the neck to 20 percent, effective December 1, 2008.  The rating decision also increased the hiatal hernia disability rating to 10 percent, effective November 14, 2008.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore remains in appellate status. 

As radiculopathy of the right upper extremity has been diagnosed as an associated  neurological symptom of the Veteran's neck disability, for clarification purposes, the Board has recharacterized the issue on appeal as set forth on the front page of this decision. 

With respect to the issue pertaining to right lower abdomen disability, the medical evidence shows that although the Veteran raised a claim of entitlement for service connection for hernia, there is evidence that her symptoms are actually a recurrent muscle strain.  The United States Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R.  § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Thus, the Board has recharacterized the issue on appeal as set forth on the front page of this decision.  

The issues of entitlement to a compensable rating for degenerative disk disease of the low back, entitlement to service connection for osteoarthritis/rheumatoid arthritis of the all joints, including hands, elbows, shoulders, hips and knees and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension requires continuous medication for control; but systolic pressure has been predominantly less than 200, and historically and through the present, diastolic pressure has been predominantly less than 110. 

2.  Throughout the course of the appeal, effective August 1, 2006, the Veteran's service-connected degenerative disk disease of the neck has been manifested by subjective complaints of pain, muscle spasms and limited motion, but not forward flexion limited to 15 degrees or less; ankylosis; or incapacitating episodes of at least four weeks over the past 12 months.  

3.  The Veteran's right upper extremity radiculopathy is associated with the Veteran's service-connected degenerative disk disease of the neck.

4.  Throughout the course of the appeal, effective August 1, 2006, the Veteran's service-connected hiatal hernia with diverticulitis and GERD has been manifested by pyrosis and dysphagia, but is not productive of regurgitation, substernal or arm or shoulder pain, and is not productive of persistently recurrent epigastric distress or considerable impairment of health.

5.  Recurrent muscle strain of the right lower side abdomen was manifested during the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code 7101 (2011).

2.  Throughout the course of the appeal, effective August 1, 2006, the criteria for entitlement to an initial disability evaluation of 20 percent, but no higher, for degenerative disk disease of the neck have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, § 4.71a, Diagnostic Codes 5010, 5235-5243 (2011).

3.  The criteria for entitlement to a separate disability evaluation for right upper extremity radiculopathy as due to the Veteran's service-connected degenerative disk disease of the neck have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321, Part 4, including §§  4.7, 4.124a (2011).

4.  Throughout the course of the appeal, effective August 1, 2006, the criteria for entitlement to an initial disability evaluation of 10 percent, but no higher, for hiatal hernia with diverticulitis and GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114, Diagnostic Codes 7327-7346 (2011).

5.  Recurrent muscle strain of the right lower side abdomen was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issue of entitlement to service connection for right lower abdomen disability, to include recurrent muscle strain and hernia, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  By letter dated in August 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  She will have the opportunity to initiate an appeal from these "downstream" issues if she disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Duty to Notify

The record shows that in an August 2006 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran prior to the initial December 2006 rating decision.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, the notice also provided information of the types of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

Since the issues that seek entitlement to initial higher ratings are downstream issues from that of service connection (for which a VCAA letter was duly sent in August 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vazquez-Flores because the present appeal involves the issues of higher initial ratings, not a claim for an increased rating.  Regardless, the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   Reviewing the August 2006 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes complete service treatment records and VA examination reports.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in September 2006, October 2006 and  December 2008 with a January 2010 addendum.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

II.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Hypertension

The Veteran is seeking an initial higher rating for her service-connected hypertension, which has been rated by the RO as 10 percent disabling under the provisions of Diagnostic Code 7101.  Under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104.  

The Veteran was afforded a general VA examination in October 2006.  The Veteran reported a history of elevated blood pressure.  She was on medication.  When her blood pressure was high, she experienced a flushed face and headaches.  On physical examination, the Veteran's blood pressure readings were 192/104, 162/94 and 160/84.  The diagnosis was hypertension with no associated hypertensive heart disease or atherosclerotic disease.  The examiner determined that the Veteran's hypertension did not affect her usual activities, occupation or unemployability.  

In her substantive appeal, the Veteran asserted that her hypertension should be rated at a minimum of 20 percent.  She indicated that she had numerous blood pressure readings while in service where systolic pressure was over 200 and diastolic pressure was over 100.  She also appeared to assert that higher blood pressure readings, which showed systolic pressure over 200 and diastolic pressure over 100 , were taken at the October 2006 VA examination, but were not documented in the examination report.  

The Veteran was afforded another VA examination December 2008 with the same examiner.  The claims file was reviewed.  The Veteran reported that her blood pressure was never under control while on active duty and since she had been out, her medications have been increased.  However, she did indicate that her blood pressure had been reasonably well controlled since the previous examination.  She reported some fatigue on medications and an occasional headache when blood pressure was elevated.  She denied any other associated symptoms.  On physical examination, her blood pressure readings were 142/80, 138/ 78 and 134/80.  The diagnosis was essential hypertension.  There was no objective evidence of hypertensive heart disease or atherosclerotic complications.  The examiner opined that while the Veteran's hypertension may preclude her from physical employment, it did not from sedentary employment.  

Given that the claims file was reviewed by the examiner and the examination reports sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for rating purposes.  

Initially, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, despite the Veteran's assertions, her service treatment records showed that her systolic pressure was predominantly under 200 and diastolic pressure was under 110.  In fact, the Board could not find any documentation showing otherwise.

Further, with respect to the Veteran's claim that higher blood pressure readings were not documented at the initial VA examination, the Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet.App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet.App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  In the instant case, there is no indication that the October 2006 VA examination report is incomplete.  Thus, the Board presumes that the complete blood pressure readings found on examination are documented in that report.   

Therefore, based on the evidence of record, the Board must find that that the Veteran's hypertension does not more nearly approximate diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by the next higher rating of 20 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Upon review of the entirety of the Veteran's blood pressure readings taken during service and at the VA examinations, the diastolic pressure has consistently been below 110 and systolic pressure had been below 200.  In sum, the criteria for a 20 percent rating under Code 7101 are not met. 

The Veteran also appeared to assert that she should be afforded a higher rating due to the increase in medications.  Nevertheless, while the rating criteria takes into account the need for continuous medication, it does not provide for a higher rating based on the number of medications.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for the her service-connected hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Degenerative Disk Disease, Neck

The Veteran is also seeking an increased rating for her service-connected degenerative disease of the neck.  Prior to December 1, 2008, her neck disability was rated as 10 percent disabling.  As noted above, in a March 2010 rating decision, the RO increased the rating to 20 percent, effective December 1, 2008.  Thus, the Board must determine whether a rating in excess of 10 percent is warranted prior to December 1, 2008 and whether a rating in excess of 20 percent is warranted from December 1, 2008.  

The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Shortly after her retirement from service, the  Veteran was afforded a VA orthopedic examination in October 2006.  The claims file was not available for review.  She reported that her neck pain was dull, achy and stiff.  It was anywhere from a 3 to 5 on a zero to 10 pain scale.  Aggravating factors included the weather and sleeping.  She also had difficulty driving.  She alleviated her symptoms with Motrin and did not use any assistive devices.  On physical examination, the examiner found that the cervical spine was without tenderness, swelling or spasm.  The Veteran was able to touch her chin to her chest.  Range of motion testing showed that she could extend to 30 degrees and laterally extend to 30 degrees.  She could rotate to 80 degrees bilaterally and her musculoskeletal strength was 5 out of 5 against resistance.  The examiner noted that an x-ray showed cervical spondylosis and degenerative disease.  Unfortunately, the examiner did not address whether there was any additional functional impairment due to pain and/or weakness per DeLuca.  The examiner also did not address whether there had been any incapacitating episodes.  The diagnosis was degenerative disease of the cervical spine.  

In a contemporaneous neurological examination, the Veteran reported neck pain and stiffness.  On physical examination, there was full range of motion.  There was normal muscle tone, bulk and strength.  Sensory examination was intact to pinprick and light touch in the upper extremities.  A contemporaneous x-ray showed moderate degenerative changes characterized by multilevel anterior and posterior osteophytes with no evidence of acute fracture, dislocation or spondylolisthesis.  There was narrowing of the left C3-4 neuroforaminal and moderate narrowing of C4-5, C5-6 and C6-7 neuroforaminal, as well as mild narrowing of the right C4-6, and C6-7 neuroforaminal.  The impression was multilevel cervical spondylosis and degenerative disc disease with no evidence of acute fracture.  A June 2006 EMG was normal without any evidence of radicular entrapment.  After reviewing the claims file, the examiner diagnosed chronic neck strain, cervical degenerative disc disease and degenerative joint disease with no clinical evidence of radiculopathy.  

In her substantive appeal, the Veteran asserted that her disability should be rated a minimum of 30 percent.  She reported experiencing numbness and tingling in her fingers.  She indicated that she could not sit at a computer desk for very long without pain and discomfort.  She had problems holding objects and dropped items.  She reported muscle spasms that lead to headaches.  She said her neck was coupled with carpal tunnel syndrome.  She indicated  that she experienced weakness in her arms and had to sleep with a special support pillow.  She had trouble sleeping due to neck pain.  Her neck was particularly painful and stiff in the morning and it took several hours before she could move her neck with a limited range of motion.  She concluded that she was unable to work in her field due to these limitations and had not worked since her retirement from the military.  

The Veteran was afforded another VA orthopedic examination in December 2008.  The claims file was reviewed.  The Veteran walked with good gait into the waiting room and transferred from chair to examining table without any difficulty.  It was observed that the Veteran was right-handed and she had a significantly weak grip of the right hand.  Her right hand was not as strong at resisting adduction or abduction of the upper arm.  Forward flexion of the cervical spine was to 20 degrees four times with pain limiting the movement.  Extremities was zero to 20 degrees four times with pain limiting the movement.  Left lateral flexion was 10 degrees four times with no weakness, fatigue or lack of endurance, but pain limiting movement.  Right lateral flexion was to 20 degrees four times with again limited motion because of pain, but no weakness, fatigue or lack of endurance.  Left lateral rotation was 30 degrees four times with neck pain limiting any further movement.  Right lateral rotation was 40 degrees, again with pain limiting movement.  The triceps reflex was 3+ on the right, 3+ on the left.  Biceps was 1+ on the right and 1+ on the left.  Radial reflex was 3+ on the right and 3+ on the left.  

The Veteran reported that her neck pain had been significant periodically, both with driving, and also had increased weakness in her right hand, which dropped numerous items.  Her fingers become episodically numb.  It was noted that she was not working.  Activities of daily living were able to be done with some difficulty.  Range of motion as noted was limited.  There was increased pain with repetitive movement.  There was no history of any flare-ups.  There was definitely sensory or motor deficit as noted.  However, there was no incapacitating episodes.  The diagnosis was herniated vertebral discs with progression myopathy and radiculopathy; and progressive muscle weakness in the right arm and right hand secondary to above.  There was an obvious significant progressive functional impairment of the right arm and wrist.  The examiner also noted that the Veteran was service-connected at 10 percent disabling for carpal tunnel syndrome of the right wrist.  After examination, the examiner found no added functional impairment of the right wrist since the last examination.  The examiner concluded that it appeared from the progressive muscle weakness secondary to the herniated intervertebral disc and progressive radiculopathy that the Veteran should be considered unemployable for sedentary or physical activity until such time as the problem with her herniated disc disease and radiculopathy had been addressed.  

In December 2008, the Veteran was also afforded a VA neurological examination.  The claims file was reviewed.  After examining the Veteran, the examiner determined that the sensory deficit reported by the Veteran was consistent with nerve peripheral neuropathy, in other words, carpal tunnel syndrome of both hands.  The etiology of carpal tunnel syndrome more likely than not contributed to the symptoms that the Veteran described and the numbness in her hands.  The examiner also recommended a follow-up EMG or nerve conduction study as well as cervical MRI.  
  
In a January 2010 addendum, the same examiner who performed the December 2008 orthopedic examination indicated that he was requested to clarify the relationship between the Veteran's radiculopathy and her carpal tunnel syndrome.  The examiner indicated that he could not resolve the issue without resorting to mere speculation as it was well known that in cases like this one, there was a problem called double-crush syndrome to just separate a problems from cervical spine and a carpal tunnel.  

Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  Even though another EMG or nerve conduction study was not done as recommended by the December 2008 examiner who conducted the neurological examination, the Board finds no prejudice to the Veteran in proceeding with the issuance of this decision on the merits as a separate disability rating is being granted for the right upper extremity radicular symptoms described by the Veteran.  

Initially, based on the evidence of record, the Board concludes that, when resolving all benefit of the doubt in favor of the Veteran, a rating of 20 percent is warranted for the Veteran's service-connected cervical spine disability, effective August 1, 2006.  Initially, although the October 2006 VA examination indicated that range of motion of the neck was normal, the examiner did not address whether there was any additional functional loss due to pain.  In her lay evidence, the Veteran clearly indicated that she experienced additional restricted range of motion of her cervical spine.  Moreover, the most recent VA examination clearly documented that pain limited the Veteran's motion to 20 degrees, which is the criteria for a 20 percent rating.  There is no indication in the examination report that this limitation was only recently.  Further, the Veteran also indicated that she experienced muscle spasms, which is another one of the criteria for a 20 percent rating.  Thus, given the deficiencies in the October 2006 VA examination, the Board finds the Veteran's cervical spine disability more nearly approximates a 20 percent disability rating throughout the course of the appeal from the day after retirement from active service, August 1, 2006.  Fenderson.

Nevertheless, a rating in excess of 20 percent is not warranted under the general rating formula because there is no objective finding of forward flexion of the cervical spine of 15 degrees or less, or ankylosis of the entire cervical spine.  Again, even after considering limitation due to pain, the examiner documented that the most restrictive range of motion was to 20 degrees.  The Board acknowledges that the Veteran has chronic neck pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent awarded.  Again, the examiner considered additional limitation due to pain and found that motion was still to 20 degrees.  

Further, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  There has been no medical evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  The December 2008 VA examination clearly stated that there had been no incapacitating episodes over the past 12 months. 

Moreover, with the exception of radiculopathy of the right upper extremity, which is discussed further below, there is no evidence of associated neurologic abnormalities to warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine.  Pursuant to the December 2008 neurological examination, it appears that her symptoms pertaining to the arms and hands, including pain and sensory deficit, have been attributed to her already service-connected carpal tunnel syndrome, which is not currently on appeal.  The record is silent with respect to any bowel or bladder impairment.  Moreover, with the exception of symptoms attributed to her already service-connected carpal tunnel syndrome, the Veteran has not reported any neurological symptoms of the left upper extremity.  Further, the December 2008 orthopedic examination only documented right arm and hand weakness secondary to the Veteran's neck disability.  In sum, there appears to be no objective medical findings of radiation or other neurological symptoms that would warrant a separate compensable rating with the exception of the right upper extremity.   

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of her neck disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Again, when applying the case law discussed above, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, the Board finds that a 20 percent disability rating, but no higher, for the Veteran's service-connected degenerative disk disease is warranted throughout the course of the appeal, effective August 1, 2006.  

Right Upper Extremity Radiculopathy

With respect to the diagnosed radiculopathy of the right upper extremity, given that the December 2008 VA orthopedic examination report clearly indicated that the Veteran had radiculopathy of the right arm with progressive muscle weakness associated with the herniated discs of the neck, the Board finds that a separate rating for upper right  extremity radiculopathy is warranted as associated with the Veteran's service-connected neck disability.  The RO will assign a rating and effective date when effectuating the Board's decision and the Veteran will have the opportunity to appeal these downstream issues.  

Hiatal Hernia with diverticulitis and GERD

The present appeal also includes the issue of entitlement to a higher initial rating for hiatal hernia with diverticulitis and GERD.  Prior to November 14, 2008, the disability was rated as noncompensable.  As noted above, in a March 2010 rating decision, the RO increased the rating to 10 percent, effective November 14, 2008, 2008.  Thus, the Board must determine whether a compensable rating is warranted prior to November 14, 2008 and whether a rating in excess of 10 percent is warranted from November 14, 2008.  

The RO has rated the Veteran's hiatal hernia under Diagnostic Codes 7237 and 7346.  Under Diagnostic Code 7327, diverticulitis is to be rated as irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending on the predominant disability picture.  38 C.F.R. § 4.114, Diagnostic Code 7327.  Under Diagnostic Code 7346 for hiatal hernia, symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  Two or more of the symptoms for the 30 percent evaluation of less severity warrant a 10 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A September 2006 VA examination of the anus and rectum showed external hemorrhoids.  The Veteran denied any loss of sphincter control or fecal leakage.  The Veteran's symptoms were attributed to her external hemorrhoids.  At the October 2006 general VA examination, the Veteran reported having dysphagia where she was choking at night when lying down.  She had no difficulty swallowing with food or liquid.  She also reported some discomfort in her throat and upper chest.  She denied any hematemesis, melena, bright red blood per rectum, nausea or vomiting.  She also had no anemia or weight loss.  However, she did report some reflux.  She reported having no symptoms in association with her diverticulosis.  On physical examination, it was observed that she was in a good state of nutrition and had gained 20 pounds in the past year.  The examiner diagnosed dysphagia, hiatal hernia and diverticulosis.  The examiner opined that these conditions did not affect the Veteran's usual activities, occupation or unemployability.  

In her November 2008 substantive appeal, the Veteran reported taking pain medication three times a day to control her neck and back pain.  She indicated that her disability should be rated at a minimum of 10 percent.  She also took Zantac to control heartburn and acid indigestion aggravated by pain medication and the hiatal hernia.  She had feelings of choking particularly when lying down, which disturbed her sleep.  

At the December 2008 VA examination, the Veteran reported persistent problems with heartburn and reflux.  She also indicated that she had a persistent choking sensation in her throat.  However, she denied dysphagia or odynophagia.  She had no weight loss, but reported daily heartburn.  Symptoms were worse at night and included burning and pain.  She also had some pyrosis or reflux in the chest area with substernal discomfort.  There was no epigastric pain, regurgitation, nausea or vomiting.  She took Zantac daily.  Her symptoms were always worse at night.  Her symptoms did not affect her usual activities, occupation or employability.  On physical examination, the examiner observed that the Veteran was in a good state of nutrition.  The diagnosis was hiatal hernia/GERD, which the examiner opined did not preclude the Veteran from employment either physical or sedentary.  

Given that the claims file was reviewed by the examiner and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.

In the March 2010 rating decision, the RO granted a 10 percent rating, effective November 18, 2008, the date of the substantive appeal, as the Veteran exhibited symptoms of dysphagia and pyrosis.  However, when reviewing the October 2006 general VA examination, the Veteran also reported symptoms of dysphagia as well as chest discomfort with reflux at that time.  In other words, it appears that the Veteran has exhibited at least two symptoms outlined under the criteria for a 30 percent rating under Diagnostic Code 7346 throughout the course of the appeal.  See 38 C.F.R. § 4.114.  Thus, the Board finds that the Veteran should be awarded a 10 percent rating for her service-connected hiatal hernia, effective the date after her retirement, August 1, 2006.  Fenderson.

However, based on the medical evidence of record, the Board must conclude that a rating in excess of 10 percent for the Veteran's hiatal hernia is not warranted.  The medical evidence reflects that the Veteran has periodically experienced pyrosis, and dysphagia, thus the evidence of record shows that he has at least two of the symptoms described under the 30 percent rating criteria.  However, a higher rating is not warranted as the Veteran does not experience regurgitation, and any arm or shoulder pain is not due to her disability, but due to her unrelated cervical spine and carpal tunnel syndrome disabilities.  Likewise, there is no evidence of considerable impairment of health.  While it is clear that the Veteran does experience daily symptoms, the hiatal hernia does not result in persistently recurrent epigastric distress.  As detailed, there are no objective findings or subjective complaints of material weight loss or anemia, nor hematemesis or melena.  Importantly, the most recent VA examiner again found no effects on the Veteran's activities of daily living.  Moreover, there is otherwise no other diagnostic code which could provide for a higher disability rating. 
  
Further, 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  In the instant case, the Veteran has also been diagnosed with diverticulitis.  However, she has reported no symptoms with respect to this  disability and the symptoms associated with her hiatal hernia discussed above  reflect the predominant disability picture.  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of her hiatal hernia. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. With respect to this issue, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

In conclusion, the Board finds that a 10 percent disability rating, but no higher, for the Veteran's service-connected hiatal hernia is warranted throughout the course of the appeal, effective August 1, 2006.  

Extraschedular

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only her symptoms but the severity of her disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

III.  Service Connection for Right Lower Abdomen Disability

The Veteran is also seeking service connection for right lower abdomen disability, to include recurrent muscle strain and hernia.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At a March 2006 service examination prior to retirement, the Veteran reported a history of pain in the right lower abdomen.  After service, at the October 2006 general VA examination, the Veteran again reported pain in her right lower quadrant since 1994.  She indicated that she was told she had no major problems, but perhaps a muscle strain in the inguinal area.  She was tender to palpation.  She also experienced a constant low-level ache that was worse if her back problems were aggravated.  The Veteran indicated that there was no hernia diagnosis, surgery, malignancies, peritoneal tuberculosis or ventral hernias.  On physical examination, the right lower quadrant in the inguinal area was tender to palpation without rebound, guarding or rigidity.  The examiner found no evidence of a hernia on examination or by history, but indicated that symptoms were likely related to a recurrent muscle strain.  

In her substantive appeal, the Veteran indicated that she continued to feel pain, which started following an Army Physical Fitness test in 1995.

Therefore, given the report of abdomen pain in service, a current diagnosis of a recurrent muscle strain given shortly after retirement, and the Veteran's credible statements that she continues to experience pain, service connection for recurrent muscle strain of the right lower side abdomen is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

A disability rating in excess of 10 percent for the Veteran's service-connected hypertension is not warranted.  To that extent, the appeal is denied. 

An initial 20 percent disability rating, but no higher, is warranted for degenerative disk disease of neck, effective August 1, 2006.  A separate disability rating for right upper extremity radiculopathy is warranted.  An initial 10 percent disability rating, but no higher, is warranted for hiatal hernia with diverticulitis and GERD, effective August 1, 2006.  To that extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  

Service connection for recurrent muscle strain of the right lower side abdomen is warranted.  To that extent, the appeal is granted.

 
REMAND

The present appeal also includes the issue of entitlement to an initial compensable rating for degenerative disk disease of the low back.  The Veteran has not been afforded a VA examination since the October 2006 orthopedic examination.  However, in her substantive appeal, the Veteran reported increasing back pain, spasms and numbness in her legs, which were not address at the time of the examination.  Moreover, again, the October 2006 examination also did not address functional impairment per DeLuca or incapacitating episodes.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's lay evidence of an increase in severity as well as given the deficiencies in the October 2006 examination, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected low back disability. 

Moreover, the Veteran is also seeking service connection for osteoarthritis/rheumatoid arthritis of the all joints, including hands, elbows, shoulders, hips and knees.  Service treatments records showed that the Veteran's rheumatoid arthritis screen was mildly positive in June 2003.  In her March 2006 report of medical history, the Veteran also indicated that she had rheumatoid arthritis.  It appears that in April 2006, she was referred to a rheumatologist for an assessment.  However, the Veteran asserts that she was not treated because of her high blood pressure.  The October 2006 general VA examination indicated that this issue would be addressed at the scheduled orthopedic examination.  At the October 2006 orthopedic examination, x-rays of her hips, shoulders and knees were within normal limits.  However, the examiner did not address the Veteran's claim of rheumatoid arthritis and the claims file was not available for review.  Accordingly, the Board finds that this issue must be returned in order to afford the Veteran an appropriate VA examination to address her claim for rheumatoid arthritis.  See 38 C.F.R. § 1.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Lastly, with respect to the issue of entitlement to TDIU, the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  In light of the Court's decision in Rice, and given that the Veteran has indicated that she is unemployable due to her service-connected disabilities, the Board directs the RO to proceed with the appropriate development of this issue.  Importantly, as discussed above, the December 2008 VA examiner for the Veteran's neck disability opined that the Veteran was unemployable for sedentary and/or physical employment until such time as the problem with her herniated disc disease and radiculopathy have been addressed.  

Further, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, as in the instant case, for those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but are unemployable due to service connected disabilities, rating boards should submit such cases to the Director, Compensation and Pension Service, for extra- schedular consideration.  38 C.F.R. § 4.16(b).  As there is evidence to suggest that the Veteran's service-connected disabilities render her unemployable, the Board finds that if the percentage standards are still not met after reevaluating the issues being remanded, the criteria for submission of the Veteran's claim to the Director, Compensation and Pension Service for extraschedular consideration have been met.  

Accordingly, the case is REMANDED for the following actions

1.  The Veteran should be afforded an appropriate VA examination to ascertain the severity of her service-connected low back disability and any associated neurological abnormalities.  The claims folder must be made available for review in association with the examination.  Any and all indicated evaluations, studies and tests should be accomplished, and complaints and clinical manifestations should be reported in detail.  

The examiner is requested to specify whether the Veteran's degenerative disc disease has caused any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, specify the duration of such episodes in the past year.  The examiner should also specify whether the Veteran has radiculopathy of the lower extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  He should also address any other associated neurological abnormalities.  

In accordance with the guidance from the Court in DeLuca v. Brown, 8 Vet.App. 202 (1995), the examination report should address any weakened movement of the lumbar spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up that fact should be so stated along with a rationale for this finding.  

The examiner should also discuss the effects the Veteran's service-connected low back disability and any associated neurological abnormalities have on her daily activities as well as his ability to obtain and retain substantially gainful employment.  

A clear rationale for all opinions should be provided as well as a discussion of the facts and medical principles involved.  

2.  The Veteran should be scheduled for an appropriate VA examination with a rheumatologist, if possible, to determine the extent, nature and etiology of her claimed rheumatoid arthritis.  The claims folder must be made available for review in association with the examination.  The examiner should clearly determine whether the Veteran currently has rheumatoid arthritis.  If so, the examiner should opine whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's rheumatoid arthritis manifested during active duty service.  The examination should include discussion of the Veteran's documented medical history and assertions.  A clear rationale for all opinions should be provided as well as a discussion of the facts and medical principles involved.  

3.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

4.  Thereafter, if the schedular criteria for TDIU are still not met, the RO should submit the Veteran's claim for a total disability rating based on individual unemployability to the Director, Compensation and Pension Service for extraschedular consideration.

5.  Thereafter, and after any further development deemed necessary by the RO, the RO should review the expanded record and determine if the benefits sought on appeal can be granted.  The Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


